In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Incorporated Village of Freeport, dated July 26, 1989, which, after a hearing, denied the petitioner’s application for a variance, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Murphy, J.), dated February 5, 1991, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
Despite the petitioner’s contentions, we find that the determination by the Zoning Board of Appeals of the Incorporated Village of Freeport denying the application for a variance was based on substantial evidence in the record and was neither illegal, arbitrary, nor an abuse of discretion (see, Matter of Consolidated Edison Co. v Hoffman, 43 NY2d 598, 608).
*681We have considered the petitioner’s remaining arguments and find that they are without merit. Accordingly, we find no basis to disturb the Supreme Court’s judgment dismissing the petition. Thompson, J. P., Eiber, Ritter and Joy, JJ., concur.